Citation Nr: 0534970	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-11 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities (TDIU).

2.  Entitlement to an effective date earlier than June 4, 
2004, for the grant of service connection for tinnitus. 

(The issue of entitlement to a waiver of recovery of an 
overpayment of VA compensation benefits in the amount of 
$534.43 will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975 and from September 1985 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and July 2004 rating 
decisions by the VA Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefits sought on appeal.  

The Board remanded the case in March 2004 with instructions 
that the RO adjudicate the veteran's TDIU claim on the merits 
and to determine whether the veteran would be willing to 
appear for a VA examination.  Those instructions have been 
followed and the case is once again before the Board for 
review.

The RO recently issued rating decisions which denied the 
veteran's claims for service connection for a right wrist 
condition and depression, as well as his claim for separate 
10 percent evaluations for tinnitus.  After the veteran 
disagreed with the denial of those claims, the RO issued 
Statements of the Case in June 2005 addressing these issues.  
However, since the veteran has not filed a substantive appeal 
with respect to any of these claims, they are not on appeal 
at this time.  38 C.F.R. § 20.200, 20.202, 20.302 (2005). 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  With respect to his TDIU claim, the veteran failed to 
report to his scheduled VA examinations in March 2003 and 
April 2004.  

3. An unappealed May 1992 rating decision denied service 
connection for tinnitus.

4. On June 4, 2004, the RO received a letter from the 
veteran's representative with enclosed private medical 
evidence relating a diagnosis of tinnitus to the veteran's 
military service. 

5.  A July 2004 rating decision considered additional 
evidence received since May 1992 and granted service 
connection for tinnitus, effective June 4, 2004.

6.  From May 1992 until June 4, 2004, neither a formal nor an 
informal communication in writing was received from the 
veteran requesting that his claim for service connection for 
tinnitus be reopened.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to a TDIU must be 
denied as a matter of law.   38 C.F.R. § 3.655 (2005).

2.  The criteria for an effective date prior to June 4, 2004, 
for the grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West Supp. 
2005); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a TDIU as well as an earlier effective 
date for the grant of service connection for tinnitus.  In 
the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.  



I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of rating decisions dated 
in January 2000, February 2000, March 2003, and July 2004; 
statements of the case (SOCs) issued in April 2003 and 
December 2004; supplemental statements of the case (SSOCs) 
issued in July 2004 and May 2005; as well as a letters by the 
RO dated in August 2003, September 2003, March 2004, August 
2004, and September 2004.  As a whole, these documents 
satisfy the notice requirements of 38 U.S.C.A. § 5103.  

The SOCs and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  The letters by the 
RO also provided the veteran with information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A.           
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  VA informed the veteran 
of the evidence it already possessed, described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claims by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the VCAA notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

The Board also finds that the RO fulfilled its duty to obtain 
all relevant evidence with respect to the issues on appeal.  
The Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all medical records identified by the 
veteran and representative.  With respect to his TDIU claim, 
the Board notes that the veteran failed to report to two VA 
examinations scheduled in March 2003 and April 2004.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Entitlement to a TDIU

The veteran claims that he is no longer able to secure or 
maintain gainful employment as a result of his service-
connected disabilities.  Therefore, he claims that he is 
entitled to a TDIU.  Based on the veteran's failure to appear 
to two scheduled VA examinations, the Board finds that the 
veteran's claim must be denied as a matter of law. 

The veteran may be awarded a total disability rating based 
upon individual unemployability upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2005).  Consideration may be given to 
a veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or the impairment caused by any nonservice-
connected disabilities.  See 38 C.F.R.          §§ 3.341, 
4.16, 4.19 (2005).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id. 

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R.           § 4.16(b) (2005).

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  See 38 C.F.R. § 3.655(a); Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, such as a TDIU, the claim shall be denied.  See 38 
C.F.R.   § 3.655(b).

In this case, the veteran failed to report to several VA 
examinations in connection with his TDIU claim.  In a 
February 2003 letter, the RO notified the veteran that he was 
scheduled to appear for a VA examination in March 2003.  
However, the veteran failed to appear.  In a March 2003 
letter, the veteran's representative indicated that the 
veteran wished to waive his right to a VA examination and 
that his case should be transferred to the Board for 
immediate review.  His representative argued that the veteran 
had previously submitted private examinations that were 
sufficient for rating purposes, that the RO had not addressed 
this evidence, and that it was premature for the RO to 
request a VA examination.  He therefore argued that the 
scheduled VA examination was arbitrary and capricious.  

The Board remanded the case in March 2004 to determine 
whether the veteran was willing to report for a VA 
examination.  In a March 2004 letter, the RO notified the 
veteran that he was scheduled to appear at a VA general 
medical examination in April 2004.  Again, however, the 
veteran failed to appear.  The veteran's representative 
submitted a letter in September 2004 wherein he maintained 
that the veteran was not refusing to attend the scheduled VA 
examination, but was simply requesting that the RO adjudicate 
the claim based on medical evidence already of record to 
determine its adequacy.  The representative also stated that 
the veteran will agree to attend a VA examination if the RO 
determines that the evidence of record is inadequate for 
rating purposes. 

The Board has no choice but to deny the veteran's TDIU claim 
based on his failure to report to two scheduled VA 
examinations.  There is no indication that the veteran had 
good cause for his failure to appear for his scheduled VA 
examinations.  The Board has considered the veteran's 
argument that he is entitled to have his TDIU claim 
adjudicated prior to a VA examination.  The Board disagrees.  
It is solely VA's determination, not the claimant's, that a 
VA examination is necessary before the initial adjudication 
of a TDIU claim.  Adjudicating a claim both prior to and 
after a necessary VA examination would only delay the 
adjudication process.  The RO and the Board have clearly made 
the decision that the existing medical evidence provides an 
insufficient basis to determine whether the veteran is 
entitled to a total rating due solely to his service-
connected disabilities, and in an effort to assist in the 
development of the veteran's claim, have attempted to obtain 
sufficient medical evidence to render a decision in this 
case.  Without the veteran's cooperation in this case, VA's 
efforts to assist the veteran are stymied.  

In Olson v. Principi, 3 Vet. App. 480, 483 (1992), the 
veteran failed to report for scheduled examinations.  In that 
case, the Court reiterated that the duty to assist is not 
always a one-way street, or a blind alley, and that the 
veteran must be prepared to cooperate with the VA's efforts 
to provide an adequate medical examination and submit all the 
medical evidence supporting his claim.  In this case, 
however, the veteran has failed to cooperate with VA in the 
development of his claim.

In conclusion, the Board finds that it is unable to grant the 
veteran's claim for a TIDU.  As the disposition of this claim 
is based on the law and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis, 6 Vet. App. at 430.  If the veteran attempts to 
raise a future claim, he must be prepared to meet the 
requirements of 38 C.F.R. § 3.655 by cooperating with the 
VA's efforts to provide an adequate medical examination.



III.  Effective Date Earlier than June 
4, 2004, for the Grant of Service 
Connection for Tinnitus

The veteran claims that he is entitled to an effective date 
earlier than June 4, 2004, for the grant of service 
connection for tinnitus.  For the reasons set forth below, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim. 

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 
C.F.R. § 3.105 (2005).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought. An "application" is defined 
as a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2005); see 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

The essential facts in this case are not in dispute.  The 
veteran first filed a claim for service connection for 
tinnitus in December 1991.  The RO denied the veteran's claim 
in a May 1992 rating decision on the basis that there was no 
evidence that the veteran reported this condition in service.  
At the time of that decision, the veteran's service medical 
records made no reference to tinnitus.  The veteran was 
notified of the May 1992 decision in a June 1992 letter.  
Since the veteran did not appeal that decision within one 
year of being notified, it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

On June 4, 2004, the RO received correspondence from the 
veteran's representative with enclosures.  The enclosures 
included a letter and audiogram from C.F., Au.D. dated in May 
2004.  In that correspondence, Dr. F. related a diagnosis of 
tinnitus to acoustic trauma experienced by the veteran in 
service.  The RO found that this was a claim to reopen, which 
ultimately resulted in the grant of benefits.  In a July 2004 
rating decision, after the RO considered this additional 
evidence, it reopened and granted the veteran's claim for 
service connection for tinnitus.  The RO assigned a 10 
percent evaluation, effective June 4, 2004, the date of 
claim.  The veteran filed a notice of disagreement concerning 
the effective date.

The Board finds that, under 38 U.S.C.A. § 5110(a), the 
effective date can be no earlier than June 4, 2004, the date 
the veteran first filed his claim to reopen which resulted in 
the grant of benefits.  The May 1992 rating decision that 
denied service connection for tinnitus is final.  The veteran 
reopened his claim on June 4, 2004, which was subsequently 
granted.  Thus, the veteran is only entitled to an effective 
date of June 4, 2004, the date the RO received his claim to 
reopen.  The Board has thoroughly reviewed the record but 
finds no document between the time the veteran was notified 
of the May 1992 rating decision and June 4, 2004, the date 
the RO received his claim to reopen.

The veteran essentially argues that the effective date should 
go back to when he initially filed his claim for VA benefits 
in December 1991.  This type of argument has been considered 
and rejected by the Court in previous cases.  The Court held 
that the rule of finality regarding an original claim implies 
that the date of that claim is not to be a factor in 
determining an effective date if the claim is later reopened.  
The Court held that the term "new claim," as it appears in 38 
C.F.R.                         § 3.400(q)(1)(ii), means a 
claim to reopen a previously and finally denied claim.  See 
Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay 
15 Vet. App. at 172 (holding that the plain meaning of § 5110 
to be that "the phrase 'application therefor' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective dated under 
section 5110.");  Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").  Accordingly, the veteran is not entitled to an 
effective date back to December 1991.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than June 4, 2004, for the grant of service 
connection for tinnitus.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  Hence, the appeal is denied.



ORDER

A total disability rating based on individual unemployability 
by reason of service-connected disabilities is denied.

An effective date earlier than June 4, 2004, for the grant of 
service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


